Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

This Final Office Action is in response to Application Serial 15/883,747.  Examiner on March 29, 2022 filed an Office Action, in response, Applicant, on June 29, 2022, traversed the Office Action.  Applicant as not submitted amendments to the claims.  Applicant canceled claim 6 - 8. Claims 1-5, 9-22 are pending in this application and have been rejected below.


Response to Amendment

Claims 1-5, 9-22 are pending in this application. The claims 6-8 are cancelled.


Regarding the Applicant’s arguments under 35 U.S.C. 102 of Grabovski, which is cited as prior art under 35 U.S.C. 102 (a)(2). The Examiner respectfully disagrees. Grabvoski qualifies as prior art under 35 U.S.C. 102 (a) (1) because it is published more than one year prior to the Applicant’s effective filing date of February 28, 2017.
 
The claims 1-5, 9-22 are rejected under 35 U.S.C. 103 Applicant’s arguments regarding claims 1-5, 9-22 are not sufficient to overcome the 35 USC 103 rejections, see below.

Claim objection. Examiner respectfully objects to claims 1-5, 9-22 because of informalities. The Applicant’s terminology of “the periodization definition” that is recited in claims 1 and 21 is not previously introduced in the claims and is not required by the Applicant’s specification. Therefore, Examiner objects to claims 1-5, 9-20 and 21-22. Appropriate correction is required.  


Response to Arguments 

Claim Rejections -35 U.S.C. 102

On pages 11-12, of the Applicant’s arguments, the Applicant traverses, “… Grabovski, which is cited as prior art under 35 U.S.C. § 102(a)(2), is excluded under 35 U.S.C. § 102(b)(2)(C) since Grabovski and the present application share a common owner. See MPEP § 717.02 ("35 U.S.C. 102(b)(2)(C) provides that disclosures shall not be prior art under 35 U.S.C. 102(a)(2) if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. If the prior art exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, the commonly owned or joint research agreement reference is not available as prior art under 35 U.S.C. 102(a)(2) for both anticipation and obviousness rejections"). Accordingly, Applicant respectfully submits that the instant Application 15/883,747 and Grabovski were, not later than the effective filing date of the claimed invention in Application 15/883,747, owned by Walmart Apollo LLC or subject to an assignment to Walmart Apollo LLC.  Therefore, the rejections of claims 1-5 and 9-22 should be withdrawn. …”.

Regarding the Applicant’s arguments of prior art rejection of Grabovski (US 2014/0,136,255 A1). It qualifies for prior art under 102(a)(1) because it was published on May 14, 2014, which is more than one year prior to the Applicant’s application effective date of February 28,2017.  Under the 35 U.S.C. 102(a)(1) there is no exclusion for common ownership when the reference was published more than one year of the effective filing of the patent application. The exception under 102 (b)(1) nor 102(a)(2) does not apply because the Grabowski reference was published more than one year of the effective filing of the present invention. The Grabovski was published May 15, 2014, and the Provision Applicant’s Application 62/464,418 of the present invention provides an effective filing date of February 28,2017.  Therefore, Grabowski’s publication in 2014 qualifies as prior art and is not excluded. The Applicant’s arguments are moot. The Applicant application is rejected under 35 U.S.C. 103, See below. 
	

Claim Rejections -35 U.S.C. 103 

Applicant’s arguments regarding the 35 USC 103 rejections have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.

On pages 15 – 16 of the Applicant’s arguments, the Applicant traverses, “… Claims 1-5, 9-19, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over US2017/0193434 to Shah et al. ("Shah") in view of US2016/0132821 to Glasgow et al. ("Glasgow") in further view of US2014/0136255 to Grabovski et al. ("Grabovski"). Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Shah, Glasgow, and Grabovski in further view of US2013/0048724 to Burnside et al. ("Burnside"). These rejections are respectfully traversed because no prima facie case of obviousness has been established by the Office Action.  Claims 1 and 21 recite, inter alia "wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: present a graphical user interface (GUI) including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using optical data communicated by the optical detection subsystem and weight data communicated by the weight detection subsystem, if inventory of a product is low, inaccessible or must be moved, update the prioritization definition of at least one task based on the determination and modify the GUI according to the determination and the periodization definition that was updated." This is neither disclosed nor suggested by the cited references, regardless of whether the references are considered individually or combined as suggested in the Office Action.  The Office Action cites to Shah and Glasgow to meet this claim limitation. (Office Action, pp. 15-16.) While Shah may disclose sending a "restocking prompt" to a handheld device (See  10Application No. 15/883,747Shah at [0107], [0113], and [0115]), there is no suggestion of presenting a GUI having a dynamic audit task list on a corresponding display of a handheld device. Given this, Shah also fails to disclose the limitation of according to the determination and the periodization definition that was updated, since no GUI is disclosed or suggested. 

Examiner respectfully objects to the Applicant’s terminology of “periodization definition” that is recited in claims 1 and 21. Therefore, Examiner objects to claims 1-20 and 21-22.  The Applicant limitations of claim 1 and claim 21 recite “periodization definition”.  The terminology “periodization definition” in not recited previously in the claims nor in the Applicant’s specification. It is not clear if, “periodization definition” is intended to be prioritization definition. Applicant is requested to clarify.

On pages 10-11, of the Applicant’s arguments, the Applicant traverses, “…there is no suggestion of presenting a GUI having a dynamic task list on a corresponding display of a handheld device ….  modifying a GUI according to the determination and the periodization definition”

In response to the Applicant’s Argument 1 and Argument 2, Examiner submits, “ a dynamic task list” nor “the periodization definition” are disclosed in the Applicant’s specification. 

Examiner submits Shah (US 2017/0193434 A1 ) at [053] discloses  The computer system can then: transmit restocking prompts for all empty, low-stock, and incorrectly-stocked slots in an upper tertile of slot values to associates of the store in real time in the Block S140; transmit restocking prompts for empty slots in a middle tertile of slot values in real-time in the Block S140; and asynchronously insert restocking prompts for slots in a lower tertile of slot values into the global restocking list in the Block S150. …. the computer system can command the robotic system to return to the particular waypoint to image the particular slot once an associate of the store confirms that the particular slot was restocked, such as through a handheld device assigned to the associate; the computer system can then confirm whether the slot was restocked by detecting new units of product in the particular slot in images subsequently received from the robotic system…, and thus, Shah discloses a dynamic audit task list is sent to a handheld. 

Shah at [0107] –[0108] discloses the computer system can: implement methods and techniques described above to identify empty slots  … the computer system can sequentially serve one notification to restock one empty slot in this subset of empty slots in the aisle at a time to an associate assigned to the aisle in real-time in Block S140, such as including pushing a next restock prompt to a handheld device assigned to the associates in real-time in response to receipt of confirmation—entered through the associate's handheld device—that a last restocking prompt was completed. … the computer system can serve notifications to restock multiple or all empty slots … in real time Block S140… the computer system can batch restocking prompts for nearby slots in the store, such as for slots in adjacent shelving structures or in adjacent aisles, and thus, Shah discloses a dynamic audit task list (referring the Applicant’s embodiment of updating inventory data as a result of the product restocking) is sent to a handheld in real-time (periodization of real-time.)


Examiner submits, Shah discloses pushing a next restock prompt to a handheld device assigned to the associates in real-time in response to .. last restocking prompt was completed, and thus Shah teaches “resent one of a plurality of different dynamic audit task lists in the corresponding display” and Shah discloses “ … an associate has been informed that a particular type of inventory 108 is out of stock, rules engine 102 may request that server 104 deploy an associate or machine with a mobile electronic device 106 to an expected location of that particular inventory 108..” as disclosed in the Applicant’s specification, and thus, Shah teaches a dynamic audit task list to the GUI.

Regarding the claimed limitation of  “modify the GUI according to the determination and the periodization definition that was updated.”, in claims 1 and 21, the Applicant’s specification fails to disclose “… periodization definition…”, and thus, the Examiner broadly interpreted the “… periodization definition…”, as real-time update.  The Applicant fails to define “… periodization definition…” in the specification. The Applicant’s arguments fail to provide support in the Applicant’s specification regarding the “… periodization definition…”.  Therefore, the Examiner submits, the Applicant’s arguments are not persuasive under 35 U.S.C. 103. 

On pages 10-11, Applicant submits, “…  Shah fails to disclose the limitation of updating a prioritization definition of at least one task based on a determination of product inventory or location. Rather, Shaw discloses that "Upon conclusion of the scan cycle, the computer system can generate a restocking list specific to the particular section of the store...such that the section-specific restocking list is most current upon commencement of the restocking period for the particular section of the store." (Shaw at [0044]) (Emphasis added.) Updating a section-specific restocking list to be most current is not the same as updating a prioritization definition. Prioritization definitions indicate the optimal order in which discrete tasks should be allocated for completion by the inventory auditing management system (See, e.g., Applicant at [0036]) which is unrelated to updating inventory data to represent current store conditions. The distinction between these two features is made apparent throughout Applicant's application. (See, e.g., Applicant at [0037], [0043], and [0050] ("the specific task is determining whether any shelves do not have items present. This data may be used by the API (e.g., API 109) to update the inventory data") (emphasis added).) Because Shaw fails to disclose this limitation and those previously presented, no prima facie case of obviousness has been established.  Accordingly, claims 1 and 21 are allowable for at least these reasons. The respective dependent claims are also allowable at least for their dependence on an allowable base claim. …. Additionally or alternatively, an inventory audit rule could be a prioritization definition based on20 reconciling historical inventory errors, a prioritization definition based on products or sections of products not inventoried recently, or a prioritization definition based on products or sections of Patent ID 81329536products requiring resolution of past inventory issues, for example. Still other prioritization definitions can be set based on the practices, preferences or demands of any particular retailer or related to any particular department or product. For example, departments in which auditing is required based on product "sell by" or expiration dates may have special prioritization 5definitions for monitoring these products and dates.


Examiner respectfully disagrees with the Applicant’s arguments. For the purposes of advancing prosecution, the Examiner acknowledges the Applicant’s arguments regarding “Shaw”  are instead Shah (US 2017/0193434 A1) for the arguments of, “…  Updating a section-specific restocking list to be most current is not the same as updating a prioritization definition. Prioritization definitions indicate the optimal order in which discrete tasks should be allocated for completion by the inventory auditing management system….”.

Examiner respectfully, disagrees with the Applicant’s argument. Regarding the Applicant’s arguments around  “… updating a prioritization definition …”.  The Applicant’s specification [036] discloses “… inventory audit rules 112 is a prioritization definition based on a real time on-shelf customer availability (OSCA) of a particular product. Additionally or alternatively, an inventory audit rule could be a prioritization definition based on reconciling … a prioritization definition based on products or sections of products not inventoried recently, …”. The Examiner rejected the claims understanding the Applicant’s [036] specification “… defining rules 202 can include defining a set of inventory audit rules, at least one of which includes a prioritization definition based on a real time on-shelf customer availability (OSCA) of a product,…” which is supported as an embodiment in the Applicant’s specification [036], [044]. Examiner rejected the prioritization definition referring to the claim (claim 19) “a prioritization definition based on a product orientation detected by the optical sensor” and “a prioritization definition based on products or sections of products not inventoried recently”. The Examiner rejected the limitations of these claims reciting Shah [010]-[016], Shah [023],[025] ,and Shah [053], [0109]-[0110]. Shah discloses “retriev[ing] a list of stock keeping units (SKUs) or other identifiers of products designated for stocking on shelves updating a prioritization definition….” and “ … restocking prompts to a computing device assigned to an associate of the store substantially in real-time; and generate restocking prompts for other slots assigned to lower-value products or associated with lower slot values …” and “batching processing and real-time notification …  a first section of multiple aisles … and prioritizing or ranking empty slots ..,”and thus, Shah, discloses a prioritization definition based on a product orientation detected by the optical sensor and a prioritization definition based on products or sections of products not inventoried recently, which are prioritization recited in the Applicant’s claim 19, and therefore, the Applicant’s arguments are not persuasive. 
Examiner notes, the Applicant’s argument of optimal order is not required by claims nor the Applicant’s specification, and thus, this argument is not persuasive.   
Regarding the Applicant’s argument regarding alternative  … an inventory audit rule could be a prioritization definitions… the Applicant is encouraged to amend the claims to include the specific embodiment.   Examiner submits, claim 19 is a Markush group. "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03

Examiner submits, the Applicant’s arguments regarding updating a prioritization
definition are not persuasive. The claims are rejected under 35 U.S.C. 103, see below.

(Applicant is encouraged to request an interview to discuss the Markush group of “prioritization definition” that are included within claim 19 and other special prioritizations that are disclosed in the Applicant’s specification.)

Claim Objections
Claims 1-20 and 21-22 are objected to because of the following informalities in the Office Action.  Examiner respectfully objects to claims 1-5, 9-20 and 21-22 because of informalities. The Applicant’s terminology of “the periodization definition” that is recited in claims 1 and 21 is not previously introduced in the claims and is not required by the Applicant’s specification. Therefore, Examiner objects to claims 1-5, 9-20 and 21-22. Appropriate correction is required.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-19, 21, & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2017/0,193,434 A1) and in further view of Glasgow (US 2016/0,132,821 A1) and Grabovski (US 2014/0,136,255).

Regarding Claim 1, 
An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate optical data including one or more of realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation and product movement vectors identifying a desired destination for a product to be moved, the optical data collected using binary optical detection ; 

Shah teaches tracking stock level, [abstract]; Shah teaches the computer system can execute blocks of the method S100 to automatically: collect images of shelves within a store; determine the presence and arrangement of units of products on these shelves from these images; identify deviations between actual product arrangement throughout the store and target product presentation requirements defined in a planogram of the store; (OSCA), Shah [010]; Shah teaches the images from the robotic system in real-time en bloc in Block S120, Shah [012]. Shah teaches …  process images to determine the presences, positions, and/or orientations of products on shelves in the store … once the robotic system has reached a position within a store within a threshold distance of an angular offset from the (x,y,∂) location and orientation specified in a waypoint (vector), the robotic system can trigger select integrated optical sensors (e.g., RGB CMOS or CCD cameras) to capture images according to the camera addresses defined in the waypoint and then upload these images to the computer system, such as over a cellular connection or via a computer network (e.g., the Internet) substantially in real-time. … the robotic system can extract various data from the waypoint—such as the location, target orientation, and addresses of the aisle, shelving structure, shelving segment, shelves, and/or slots expected to be in the field of view of the particular camera that captured the image—and write these data to the image metadata, Shah [062] –[063], [0122], [010]-[016],[Figure 3 item S132]

… and configured to autonomously communicate … one or more of OSCA of a product and product position based on weight distribution on a shelf, a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of … 

Shah teaches  the computer system can: host a manager portal; receive weights (e.g., between 0.0 and 1.0) for each of availability, out-of-stock time, popularity, and profitability from a manager of the store through the manager portal; and then compile availability, out-of-stock time, popularity, and profitability for the particular slot into a slot value according to these weights., Shah [0111]

Although highly suggested, Shah does not explicitly teach:
“a weight detection subsystem including a weight sensor … weight data including … an inventory audit application programming interface (API) …” 

Glasgow teaches:
“… a weight detection subsystem including a weight sensor … weight data including …”

Glasgow teaches a pressure sensor in a shelf can detect the weight ans footprint of an item, Glasgow [039], [047]

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Glasgow teaches shelf detecting weight of an item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with pressure sensor in a shelf to detect weight, as taught by Glasgow,  to optimize inventory availability and sales while optimizing worker tasks.


Grabovski teaches:
“… an inventory audit application programming interface (API) …”
Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Grabovski teaches providing task dynamically to worker in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with handheld devices configured to host an instance of an inventory audit application programming interface (API)” , as taught by Grabovski,  to optimize inventory availability and sales while optimizing worker tasks.


and a host device communicatively coupled to the optical detection subsystem, the weight detection subsystem, and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; 

Shah teaches a restock prompt to restock a particular slot—served to an associate of the store in Block S140 —has been handled by regularly commanding the robotic system to return to a particular waypoint in which the particular slot is in the robotic system's field of view. For example, once the computer system identifies a high-value slot as empty in images received from the robotic system, the computer system can command the robotic system to navigate to and capture images at the particular waypoint at a ratio of 4:1. Alternatively, the computer system can command the robotic system to return to the particular waypoint to image the particular slot once an associate of the store confirms that the particular slot was restocked, such as through a handheld device assigned to the associate;  Shah [053]

an inventory database comprising product perpetual inventory data; 
Shah teaches the computer system can fuse availability of a product assigned to a particular slot, and amount of time the particular slot had been empty (an out-of stock time)., Shah [0110] –[0111].

	Although highly suggested, Shah does not teach:
“… a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of 3Application No. 15/883,747inventory audit rules, including a prioritization definition for each task ; and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: …”

Grabovski teaches:
“… a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of 3Application No. 15/883,747inventory audit rules, including a prioritization definition for each task ; and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: …”

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks (instruction)--is received from a task generator 22a (rules engine); Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code (prioritization); Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Grabovski teaches providing task dynamically to worker in a retail environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with handheld devices configured to host an instance of an inventory audit application programming interface (API)” , as taught by Grabovski,  to optimize inventory availability and sales while optimizing worker tasks.

present a graphical user interface (GUI) including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using optical data communicated by the optical detection subsystem and… , if inventory of a product is low, inaccessible or must be moved, update the prioritization definition of at least one task based on the determination and modify the GUI according to the determination and the periodization definition that was updated,

Shah teaches during a scan cycle, a robotic system navigates to waypoints—handled by the computer system according to Blocks of the method S100 described below—and captures images of shelves in the store at these waypoints. Generally, the robotic system can define a network-enabled mobile robot that can autonomously traverse a store, capture images of shelves within the store, and upload those images to a remote computer system for analysis., Shah [016], [Figure 1]. Shah teaches during the scan cycle, the computer system can generate and serve real-time prompts to restock high-value slots in Block S140, as described below, based on image data collected during the scan cycle. Upon conclusion of the scan cycle, the computer system can generate a restocking list specific to the particular section of the store in Block S150 based on images recorded at the end of the scan cycle such that the section-specific restocking list is most current upon commencement of the restocking period for the particular section of the store., Shah [044]

Shah teaches the computer system can implement any other dynamic triggers to prompt the robotic system to execute a scan cycle based on real-time sales and/or traffic in the store in order to automatically collect images of slots in the shelf for detection of empty, low-stock, and incorrectly-stocked slots at times most needed by the store and customers of the store alike. The computer system can also implement both a dynamic trigger and a preset scan cycle schedule to prompt the robotic system to execute a scan cycle in Block S110., Shah [058], [0103]-[0106], [Figure 1]

	Shah does not explicitly teach:
“… weight data communicated by the weight detection subsystem …”

Glasgow teaches:
“… a weight detection subsystem including a weight sensor … weight data including …”

Glasgow teaches a pressure sensor in a shelf can detect the weight and footprint of an item, Glasgow [039], [047]

Shah teaches dispatching a robotic system to image a set of shelving structures within the store. Glasgow teaches shelf detecting weight of an item.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sensor fusion retail analytics, as taught by Shah, with pressure sensor in a shelf to detect weight, as taught by Glasgow, to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 2, (Original)

The system of claim 1, wherein the optical detection subsystem is a part of the handheld device.  


Grabovski [0079] teaches the portable digital device is configured to transmit task requests to the dynamic task manager through it task performer interface and, in response, receiving a personalized task assignment. Examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 3,  (Original)

 The system of claim 1, wherein the optical detection subsystem is a drone.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with optical detection, as taught by Shah, to track  stock level within a store, Shah [009].



Regarding Claim 4, (Original)

The system of claim 1, wherein the optical detection subsystem is one or more cameras arranged in a facility.  



Shah [010] discloses includes: dispatching a robotic system to image a set of shelving structures within the retail space during, receiving a set of images recorded by the robot, generating a prompt to restock a slot.; Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 5,  (Original)

The system of claim 1, wherein the optical detection system is a robot and the optical sensor is a camera coupled to the robot
.
Shah [009], [Figure 1] teach as shown in FIG. 1, a method for tracking stock level within a store includes: dispatching a robotic system to image a set of shelving structures within the store. Receiving a set of images from the robotic system in Block S120,; Shah [0017], [Figure 4] teaches, the robot/drone, having camera on the side and processes information that is sent to a server.

Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine dynamically tasking workers, as taught by Grabovski , with dispatching a robotic system to image a set of shelving structures within the store, as taught by Shah,  to optimize inventory availability and sales while optimizing worker tasks.



Regarding Claim 6, (cancelled)



Regarding Claim 7, (cancelled)



Regarding Claim 8, (cancelled)



Regarding Claim 9,  (Original)

The system of claim 1, wherein each of the displays is configured to present the dynamic audit task list as a series of discrete tasks and receive input data in response to each discrete task.

Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).; Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.



Regarding Claim 10, (Original)

Grabovski teaches:
The system of claim 1, wherein … detect at least one of product quantity, product location, …..  


Although highly suggested, Grabovski does not explicitly teach:
“…wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.”

  
Shah teaches:
The system of claim 1, wherein the optical sensor is configured to detect at least one of product quantity, product location, and product orientation.

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment, as taught by Grabovski, with cameras for optical detection, as taught by Shah, track stock level within a store, Shah [009].



Regarding Claim 11, (Original)

The system of claim 1, wherein the product perpetual inventory data comprises a product location, and the inventory API is configured to build the plurality of different dynamic audit task lists based at least in part on an efficient physical route to be taken between a plurality of product locations.

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

Grabovski [0023] teaches FIGS. 5A and 5B illustrate schematically worker travel routes through a warehouse 300 following route-unordered and route-ordered master task sequences 26, respectively.; Grabovski [026],[033] teaches the route optimization agent 118.; Grabovski [053] teaches Similarly, tasks likely to be performed in the same areas of a warehouse inventory (cf., "electronics) are grouped together, reducing travel time between work zones.

Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079]


 
Regarding Claim 12, (Original)
 
Grabovski teaches:

The system of claim 1, wherein the inventory API is configured to build the plurality of different dynamic audit task lists …

Grabovski [033], [Figure 2] teaches the dynamic task manager 100 comprises a task source interface 110, a scheduling agent 112, a prioritization agent 116, a route optimization agent 118, and a task performer interface 114. The task source interface 110 functions to receive task sets from the task generator 22. The scheduling agent 112 functions to create a master task sequence from the incoming task sets received at the task source interface 110.;  Grabovski [054], [Figure 3] teaches a task (instruction)  and a priority code.; Grabovski [075]-[076], [Figure 6A] teaches assess the schedule of tasks within a master task sequence and distribute them among workers.; Grabovski [abstract] teaches dynamic task management processes and systems are provided, whereby tasks are assigned to workers discretely, in response to worker-originated requests, on a real-time basis.

(The task force interface 110 and the task performer interface 114 use API to communicate to the other computer components.)


Grabovski does not teach:
“… based at least in part on a product orientation detected by the optical sensor…” 

Shah teaches:
“… based at least in part on a product orientation detected by the optical sensor…” 


Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016]



Grabovski teaches providing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine task dynamically to worker in a retail environment , as taught by Grabovski, with cameras for optical detection, as taught by Shah, track  stock level within a store, Shah [009].



Regarding Claim 13, (Original)

The system of claim 1, wherein at least one of the discrete tasks is a product stocking or fulfillment task.….  

Grabovski [029] teaches when an "order" (or "task set") 24--defined herein as any communication expressly or implicitly containing a requisition to a worker to perform one or more inventory-related tasks--is received from a task generator 22a.; Grabovski [030] teaches a task code-set for each of the extracted tasks is then defined, the task code-set including, but not limited to, a priority code; Grabovski [051] teaches Ticket 24c--representative of a service request received from an inventory management system--is received at 1:30 a.m. and includes three tasks: i.e., task C1, task C2, and task C3. All of the tasks in FIG. 3 have "normal" priorities, with the exceptions of task C1 (which has an "expedited" priority) and task C3 (which has a "low" priority).;

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.; Grabovski [028] teaches as a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. ; Grabovski [036] teaches an " order" is a "service ticket" generated automatically by inventory management software, expressly requesting a worker (or workers) at a warehouse to perform an inventory count of a particular product or SKU, or to restock certain shelves or bins. A "purchase order", requires the retrieval by "pickers" of the item(s) from inventory (in addition to other upstream and downstream order fulfillment tasks).



Regarding Claim 14, (Original)

The system of claim 5, wherein the product perpetual inventory data is updated as a result of the product stocking or fulfillment task.

Grabovski [abstract], [010] teaches the invention is useful for managing warehouse and inventory operations, and specifically, the scheduling and assignment of pick tasks among warehouse pickers, for example, in connection with e-commerce order fulfillment.; Grabovski [028] teaches as a methodology, the invention is embodied preferably as a dynamic warehouse task management process for scheduling and assigning picking tasks to workers (i.e., "pickers") in a warehouse. The warehouse tasks (e.g., picking, restocking, unloading, and tracking) typically originate from one or more task-generators (e.g., online purchasing and fulfillment facilities, inventory management systems, etc.) and are executed in a warehouse by a team of pickers of varying skills, qualifications, and experience. ; Grabovski [036] teaches an " order" is a "service ticket" generated automatically by inventory management software, expressly requesting a worker (or workers) at a warehouse to perform an inventory count of a particular product or SKU, or to restock certain shelves or bins. A "purchase order", requires the retrieval by "pickers" of the item(s) from inventory (in addition to other upstream and downstream order fulfillment tasks).



Regarding Claim 15, (Original)

The system of claim 1, wherein the mobile electronic device comprises at least one of a smartphone, a tablet computer, or a mobile retail computer device.  

Grabovski [079] teaches the basic functionality, the portable digital device is configured to transmit task requests to the dynamic task manager. Any of the several types of handheld, wearable, and mobile digital devices .  Portable digital devices, include, handheld RFID scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 16, (Original)

The system of claim 1, wherein at least one of the plurality of different dynamic audit task lists includes a set of binary questions

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager. This can be accomplished manually by a worker, for example, by requiring him to transmit a work request to the task manager when he becomes available for additional tasks. More preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).



Regarding Claim 17, (Original)

Grabovski teaches:

The system of claim 16, wherein the mobile electronic device is configured to prompt a user to address each of the set of binary questions.

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager. This can be accomplished manually by a worker, for example, by requiring him to transmit a work request to the task manager when he becomes available for additional tasks. More preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned (scanned using a handle device). With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [0059] teaches For instance, assume two warehouse pickers, having completed their prior tasks, become available for new task assignments at 1:40 a.m. and 1:42 a.m., respectively. The first picker has the following status information: [(activity, "available").; Grabovski [049] teaches labels on a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [079] teaches examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 18, (Original)

The system of claim 17, wherein the prompt comprises at least one of a visual prompt on5 one of the displays, an audible prompt presented by the mobile electronic device, or a haptic prompt presented by the mobile electronic device.  

Grabovski [0049] teaches in respect of "current activity", regardless of the variety of nomenclature or tags available for code activities (e.g., "active", "inactive", "pending", "on break", "idle", "awaiting task", "tasked", "engaged", "unassigned", etc.), it is important that information regarding whether or not a worker is ready for a next assignment (binary questions) be quickly and regularly communicated to the task manager.  Preferably, however, status updates are accomplished automatically once a previously assigned task is assigned or completed. Completion of a picking task, for example, can be reported to a task manager instantaneously once labels on both a picked item and the tote in which it is placed are scanned (scanned using a handle device). With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [0059] teaches For instance, assume two warehouse pickers, having completed their prior tasks, become available for new task assignments at 1:40 a.m. and 1:42 a.m., respectively. The first picker has the following status information: [(activity, "available").; Grabovski [049] teaches labels on a picked item and the tote in which it is placed are scanned. With the prior task completed, it can be deleted from a master task schedule and the worker's status information updated to "awaiting task" (or the like).; Grabovski [079] teaches examples of portable digital devices include, but are not limited to, handheld RFID scanners, optical bar code scanners, personal digital assistants, smart phones, digital notebooks, and digital tablets.



Regarding Claim 19,  (Original)

	Grabovski teaches:
The system of claim 1, wherein at least one of the rules comprises at least one of: a prioritization definition based on reconciling historical inventory errors; a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem and the weight detection subsystem; a prioritization definition based on a product weight distribution detected by the weight detection subsystem; a prioritization definition based on products or sections of products not inventoried recently; a prioritization definition based on products or sections of products requiring resolution of past inventory issues.


Grabovski [030] teaches  a task code-set for each of the extracted tasks is defined , the task-set including,  a priority code (e.g., deadline) as service classification, and a location code. ; Grabovski [051],[053] teaches scheduling a task to have a expedited priority  or having a low priority. 


Shah teaches:
“… a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem ….”

Shah [012] discloses dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system in real-time S120 a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, Shah [010] –[016];  Shah teaches using a planogram to determine the location of items, Shah [015], [023], [025].



Grabovski teaches prioritizing task dynamically to worker in a retail environment.  Shah teaches dispatching a robotic system to image a set of shelving structures within the store. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine scheduling a task to have a priority (e.g., expedited or low), as taught by Grabovski, with product orientation, as taught by Shah, track  stock level within a store using a realogram, Shah [009],[081].


Shah discloses “dispatching a robotic system to collect images of shelves within a store,  receive images from the robotic system…. a; process the images to determine the presences, positions, and/or orientations of products on shelves in the store, ” and thus, Shah discloses, “…a prioritization definition based on a product orientation detected by the optical sensor; a prioritization definition based on a product location detected by at least one of the optical detection subsystem…”. "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03



Regarding Claim 21, (Currently Amended) 

An inventory auditing management system comprising: an optical detection subsystem including an optical sensor and configured to autonomously communicate optical data including one or more of realtime on-shelf customer availability (OSCA) of a product, product position, and product orientation and product movement vectors identifying a desired destination for a product to be moved, the optical data collected using binary optical detection ; a plurality of handheld devices each having a display, each of the plurality of handheld devices configured to host an instance of an inventory audit application programming interface (API); and a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including: at least one processor and a memory operably coupled to the at least one processor; an inventory database comprising product perpetual inventory data; a rules engine including instructions that, when executed on the at least one processor, cause the at least one processor to carry out a set of inventory audit rules, including a prioritization definition for each task  and an instance of the inventory audit API configured to build the plurality of different dynamic audit task lists based on the prioritization definition of each task, wherein the instance of the inventory audit API hosted on each of the plurality of handheld devices is configured to: present a graphical user interface (GUI) including one of the plurality of different dynamic audit task lists on the corresponding display, determine, using optical data communicated by the optical detection subsystem and weight data communicated by the weight detection subsystem, if inventory of a product is low, inaccessible or must be moved, update the prioritization definition of at least one task based on the determination and modify the GUI according to the determination and the periodization definition that was updated.


These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 21 is directed to an “an inventory auditing management system comprising: an optical detection subsystem including an optical sensor”, “optically detected information; a plurality of handheld devices each having a display”,  “… the corresponding display”; “ a host device communicatively coupled to the optical detection subsystem and each of the plurality of handheld devices, the host device including:”, “at least one processor and a memory operably coupled to the at least one processor”, “an inventory database comprising product perpetual inventory data”, “ a rules engine module including instructions that , when executed on the at least one processor , cause the at least one processor” , “the optical detection subsystem”, Shah [014] – [021].  Grabovski teaches handheld devices configured to host an instance of an inventory audit application programming interface (API)” ,“… an instance of the inventory audit API”, [029],[079].



Regarding Claim 22, (Previously Presented) 

The system of claim 21, wherein the optical detection subsystem is a drone.

[same as claim 3]


 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2017/0,193,434 A1) in view of Glasgow (US 2016/0,132,821 A1) and in further view of Grabovski (US 2014/0,136,255) and Burnside (US 2013/0,048,724 A1)

Regarding Claim 20, (Original)

The system of claim 1, wherein at least one of the rules comprises checking for product in an inventory… location.

Burnside teaches:
“… inventory overstock location….”

Burnside [002] teaches replacement items can be drawn from the backroom or warehouse”

Grabovski teaches providing task dynamically to worker in a retail environment. Burnside teaches inventory surveys of depleted shelves. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine and worker task priority, as taught by Grabovski, with drawn from the backroom: or warehouse to avoid depleted shelves, Burnside [002].



Conclusion

The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: NewWaveSensors (Smart Shelf (Short), 2011) discloses teaches optimized item level. prevents out of stock conditions. Provides information about backroom inventory.;  Dimech (Weight Sensing Shelves, 2015) discloses collecting analytics on shoppers behavior using sensors (weighted shelves, shelf, and cameras); Krishnamurthy (US 8,321,303 B1) teaches perpetual inventory retail product out-of-stock detection and checking the backroom; Cartwright (US 2015/0,009,013 A1) teaches the invention is deployed on a mobile device such as a tablet computer and used in conjunction with, but is not limited to a wireless, Bluetooth and internet based services, or a browser and uses asset information repositories and API’s.; G3 Communications, et al. (Why You Need Sensor Fusion in Your 2016 Retail Analytics Strategy, 2015) at  teaches cameras and electronic shelving in retail.; Rosado “ (Supervised learning for Out-of-Stock detection in panoramas of retail shelves,, 2016)  illustrates camera cart shoot images of shelf to identify stock conditions; Higa (Robust estimation of product amount on store shelves from a surveillance camera for improving on-shelf availability." 2018.) discloses the use of camera to estimate amount on store shelves. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                            

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623